Case:19-02177-MCF13 Doc#:84 Filed:03/05/21 Entered:03/05/21 11:22:46                         Desc: Main
                           Document Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO


  IN RE                                                 CASE NO. 19-02177(MCF)
  SANDRA MARIA DE FATIMA SEDA
  BARLETTA                                              CHAPTER 13
  Debtor


                    URGENT MOTION REQUESTING ENTRY OF ORDER

 TO THE HONORABLE COURT:

         By counsel, secured creditor Isabel de la Torre - Machado very respectfully represent and pray

 as follows:

     1. On February 22, 2021 an order authorizing the appearing party to conduct an expedited

         discovery directed to inspect and appraise its collateral was requested at Dk. No. 79.

     2. In the aforementioned motion requesting the authorization of expedited discovery a shortened

         period of five (5) days to object to the same was also requested. Dk. No. 79.

     3. As of today, the shortened time to object has elapsed without any objection to the requested

         expedited discovery being filed.

     4. As per the foregoing, it is hereby requested from this Honorable Court to enter an order

         approving the expedited discovery request at Dk. No. 79 and ordering Debtor to cooperate

         with the same so said discovery can be conducted on the scheduled date of March 11, 2021 at

         9:00 am.




                                                    1
Case:19-02177-MCF13 Doc#:84 Filed:03/05/21 Entered:03/05/21 11:22:46                          Desc: Main
                           Document Page 2 of 5




     5. The aforementioned order was requested, due to Debtor’s failure to voluntarily grant access

         to the appearing creditor’s collateral, so the retained appraisers could conduct the desired

         inspection and appraisal.

     6. The need for an expedited order is explained at Dk. No. 79, thus necessitating the issuance of

         an order before the date slated to conduct the requested expedited discovery and due to

         Debtor’s resistance in voluntarily allowing access to the appearing creditor’s collateral to

         conduct the desired discovery in time for the hearing on confirmation scheduled for April 6,

         2021 at 9:00 am.

     WHEREFORE, it is respectfully requested from this Honorable Court to GRANT this

 motion and proceed to enter an order approving expedited discovery request at Dk. No. 79

 and issuing an order directed to Debtor to cooperate with said discovery by granting access to

 the appearing creditor’s collateral, with any other redress this Court may deem just and proper.

         CERTIFICATE OF SERVICE: This document was filed with the U.S. Bankruptcy Court

 for the District of Puerto Rico using the CM/ECF filing system, which will send a copy of this motion

 to all registered parties including: Noemí Landrau - Rivera, Esq., Counsel for Debtor, Alejandro

 Oliveras - Rivera, Esq., Chapter 13 Trustee, and to the U.S. Trustee Office. A copy of this

 document was also sent by First Class Mail to Sandra María de Fatima Seda Barletta, Debtor, #8

 Calle Tapia, Ocean Park, San Juan, Puerto Rico 00911 and to all creditors and parties in interest as per

 the attached master address list.

         RESPECTFULLY SUBMITTED.

         In Guaynabo, Puerto Rico on this 5th day of March 2021.



                                                    2
Case:19-02177-MCF13 Doc#:84 Filed:03/05/21 Entered:03/05/21 11:22:46            Desc: Main
                           Document Page 3 of 5




                                     LUIS M. SUAREZ LOZADA
                                        LAW OFFICES
                                     Counsel for Isabel de la Torre - Machado
                                     P.O. Box 192333
                                     San Juan, Puerto Rico 00919-2333
                                     Phone:(787)296-4299
                                     e-mail: suarez@caribe.net
                                     /S/Luis M. Suárez Lozada
                                     USDC-PR 209712




                                        3
            Case:19-02177-MCF13 Doc#:84 Filed:03/05/21 Entered:03/05/21 11:22:46 Desc: Main
Label Matrix for local noticing    BANCO Document
                                         POPULAR PR - SPECIAL
                                                          PageLOANS4 of 5 US Bankruptcy Court District of P.R.
0104-3                                      PO BOX 362708                         Jose V Toledo Fed Bldg & US Courthouse
Case 19-02177-MCF13                         SAN JUAN, PR 00936-2708               300 Recinto Sur Street, Room 109
District of Puerto Rico                                                           San Juan, PR 00901-1964
Old San Juan
Mon Sep 14 12:20:45 AST 2020
AURORA BANK FSB                             AUTORIDAD DE ACUEDUCTOS               BANCO POPULAR DE PUERTO RICO
2617 COLLEGE PARK                           Y ALCANTARILLADOS                     SPECIAL LOANS
Scottsbluff, NE 69361-2294                  P.O. BOX 70101                        PO BOX 362708
                                            SAN JUAN, PR 00936-8101               SAN JUAN, PR 00936-2708


BANCO SANTANDER                             Banco Popular de Puerto Rico          CRIM
PO BOX 362589                               Special Loans Department (749)        PO BOX 195387
SAN JUAN, PR 00936-2589                     PO Box 362708                         SAN JUAN, PR 00919-5387
                                            San Juan, PR 00936-2708


DEPARTMENT OF TREASURY                      FANNIE MAE                            INTERNAL REVENUE SERVICE
BANKRUPTCY SECTION 424 B                    3900 WISCONSIN AVENUE                 CENTRALIZED INSOLVENCY OPERATION
PO BOX 9024140                              NW WASHINGTON                         PO BOX 7346
SAN JUAN, PR 00902-4140                     Washington, DC 20016-2806             PHILADELPHIA, PA 19101-7346


ISABEL DE LA TORRE MACHADO                  (p)JEFFERSON CAPITAL SYSTEMS LLC      LIC. ANTONIO HERNANDEZ ALMODOVAR
H3 CONDOMINIO MEADOWS TOWER APT. 6A         PO BOX 7999                           RIVERA-MUNICH & HERNANDEZ LAW OFFICES
AVENIDA SAN PATRICIO                        SAINT CLOUD MN 56302-7999             PO BOX 364908
GUAYNABO, PR 00968                                                                San Juan, PR 00936-4908


LIC. IDALIA N. LEON LANDRAU                 LIC. JULIO NIGAGLIONI ARRACHE         MIDLAND FUNDING
PO BOX 7531                                 URB. RIBERAS DEL RIO                  PO BOX 268941
Caguas, PR 00726-7531                       CALLE 7 D-1                           Oklahoma City, OK 73126-8941
                                            Bayamon, PR 00959-8820


RIVERA MUNICH & HERNANDEZ LAW OFFICES PSC   RIVERA MUNICH, ELIZA & HERNANDEZ      SMALL BUSINESS ADMINISTRATION
PO BOX 364908                               PO BOX 364908                         2120 RIVERFRONT DRIVE SUITE 100
SAN JUAN PR 00936-4908                      San Juan, PR 00936-4908               LITTLE ROCK, AR 72202-1794



Synchrony Bank                              US Department of Education            ALEJANDRO OLIVERAS RIVERA
c/o of PRA Receivables Management, LLC      PO Box 16448                          ALEJANDRO OLIVERAS CHAPTER 13 TRUS
PO Box 41021                                Saint Paul, MN 55116-0448             PO BOX 9024062
Norfolk, VA 23541-1021                                                            SAN JUAN, PR 00902-4062


ISABEL DE LA TORRE -MACHADO                 MONSITA LECAROZ ARRIBAS               NOEMI LANDRAU RIVERA
H3 CONDOMINIO MEADOWS TOWER APT. 6A         OFFICE OF THE US TRUSTEE (UST)        PO BOX 270219
GUAYNABO, PR 00968                          OCHOA BUILDING                        SAN JUAN, PR 00928-3019
                                            500 TANCA STREET SUITE 301
                                            SAN JUAN, PR 00901

SANDRA MARIA DE FATIMA SEDA BARLETTA
8 CALLE TAPIA
OCEAN PARK
SAN JUAN, PR 00911-1442
            Case:19-02177-MCF13 Doc#:84 Filed:03/05/21 Entered:03/05/21 11:22:46                                         Desc: Main
                                       Document Page 5 of 5
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


JEFFERSON CAPITAL SYSTEMS, LLC                       (d)Jefferson Capital Systems LLC                     End of Label Matrix
PO BOX 7999                                          Po Box 7999                                          Mailable recipients   27
Saint Cloud, MN 56302-9617                           Saint Cloud Mn 56302-9617                            Bypassed recipients    0
                                                                                                          Total                 27
